     Case 3:14-cr-00044-LRH-WGC Document 549
                                         548 Filed 06/02/20
                                                   06/01/20 Page 1 of 2


 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   RACHEL KENT
     Special Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Email: rachel.kent@usdoj.gov
 6   Attorneys for the United States of America

 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                            Case No.: 3:14-cr-00044-LRH-WGC

10                   Plaintiff,                            Government’s Motion for Leave to File
                                                           Sealed Exhibit (Amended)
11           vs.

12                                                             AND ORDER THEREON
      MARTIN CISNEROS,

13                   Defendant.

14
            As part of the response to Defendant Martin Cisneros’ emergency motion for
15
     compassionate release from incarceration, ECF No. 544, the government’s response refers to
16
     government’s Sealed Exhibit 1, which includes Cisneros’ medical records that undersigned
17
     counsel obtained from the Bureau of Prisons, and which the government believes will assist the
18
     Court in evaluating Cisneros’ motion. Because the records contain private medical records, we
19
     believe they should be filed under seal and remain under seal. The government therefore
20
     requests leave to file those records under seal. Undersigned counsel will serve the sealed exhibit
21
     on defendant’s counsel via e-mail.
22

23

24


                                                     1
     Case 3:14-cr-00044-LRH-WGC Document 549
                                         548 Filed 06/02/20
                                                   06/01/20 Page 2 of 2


 1                                           CONCLUSION

 2          For the foregoing reasons, the government respectfully requests leave to file

 3   under seal Government’s Exhibit 1 to its response to Cisneros’ motion for

 4   compassionate release, and requests that the Court maintain those records under seal.

 5          DATED: June 1, 2020

 6                                              Respectfully submitted,

 7                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
 8
                                                /s/ Rachel Kent
 9                                              RACHEL KENT
                                                Special Assistant United States Attorney
10

11

12

13

14                                    ORDER

15      IT IS SO ORDERED.

16     DATED this 2nd day of June, 2020.

17
                                                         ________________________________
                                                         LARRY R. HICKS
18
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24


                                                     2
